Interim Decision #1832

MATTER OF PACO

In Exclusion Proceedings
A-17243619
Decided by Board January 10, 1968
Withdrawal, prior to an alien's application for admission to the United States,
of the job offer on which a labor certification was issued to her, renders the
alien inadmissible under section 212(a) (14) of the Immigration and Nationality Act, as amended.
EXCLUDABLE •

Act of 1952—Section 212(a) (14) [8 U.S.C. 1182(a) (14)1—Entering to perform labor—No valid Labor Department
certification.

The decision of a special inquiry officer of August 24, 1967 excluding applicant from admission to the United States has been certified
to us forfinal decision by the District Director, Phoenix, Arizona.
Applicant, a 31-year-old married female alien, a native and citizen
of Mexico, seeks admission to the United States to work and presented
a nonquota immigrant visa issued to her on May 19, 1967, by the
American Consul at Hermosillo, Sonora, Mexico. Applicant's admitted
reason for corning to the United States was to perform work. Attached
'to her TiSa, is an alien employment certification which shows that the
Bureau of Employment Security, United States Department of Labor
had certified her employment in the United States as required by section 212(a) (14) of the Immigration and Nationality Act. The sole
question presented is whether on 'the basis of these documents applicant
is entitled 'to enter the United States when information developed subsequent to the issuance of this said labor certification indicates that the
job offer on the basis of which the labor certification was issued had
been withdrawn. Does the fact that there is no job now available to applicant render the labor certification inoperative and thus forestall
her entitlement to the nonquota immigrant visa
We agree with the decision of a special inquiry officer that the withdrawal of the job offer prior to applicant's entry into the country
negated the labor certification. There is evidence

599

in the record that the

Interim Decision #1832
labor certification originally may have been obtained by certain misrepresentations made by a person acting on behalf of the prospective
employer, but we need not concern ourselves with this since the job
offer, whatever it was, has been withdrawn.
re is no error in refusing admission to The applicant to enter the
The
United States. The change in events, that is, the withdrawal of the job
offer, invalidates the previously issued labor certification and thus we
will affirm the decision of a special inquiry officer excluding applicant
from admission to the United States.
ORDER: It is ordered that the order of the special inquiry officer
that applicant be excluded and deported from the United States be
approved.
ADDENDUM

[Oral decision of special inquiry officer August 24, 1967]
Applicant is a 31-year-old married, female alien, a native and
citizen of Mexico, who seeks admission to the United States to work.
She has presented a nonquota immigrant visa issued to her on May 19,
1967, by the American Consul at Hermosillo, Sonora, Mexico (Exhibit No. 2). Attached to the said visa is a visa application in which the
applicant states that she was going to enter the United States to work
antl going to the home of George T. Vaught in Yuma, Arizona, and
that would be her permanent address in the United States. In Item
No. 31 (2) (d), the applicant states that she has an offer of work and
can work: Item No. 85 of the said visa application shows that one
Robert F. Wilson of 625-4th Avenue, Yuma, Arizona, assisted the applicant in its preparation.
Attached to the respondent's aforementioned visa application is an
application for alien employment certification, Part B, Job Offer
for Alien Employment, with signature thereon of the prospective
employer, George T. Vaught, dated January 24, 1967, and therein
the jurat showing that it was sworn to on the same date before
the aforementioned Robert F. Wilson, Notary Public, at Yuma, Arizona. The said application for alien employment certification bears the
stamp of the Regional Administrator, Bureau of Employment Security, dated February 6, 1967, showing that a determination was made
thereon as required by section 212(a) (14) of the Immigration and
Nationality 'Act, as amended, and it is stamped "certified", indicating
that it had been determined as to availability of workers in the United
States and that approval of applicant's job offer would have no adverse effect on wages and working conditions of workers in the United
States similarly situated. •
660

Interim Decision #1832
The prospective employer, Mr. Vaught, testified herein today
that he was considering the employment for a temporary period only
of a part-time domestic and part-time chicken-helper in connection
with egg raising due to the very poor health of his wife, but that
his wife died on April 11, 1967, at which time he informed the notary
public aforementioned, Robert F. Wilson, that his wife had died and
he would no longer require this houseworker. Mr. Vaught identified
a letter dated May 1, 1967, bearing a notarial jurat of the same day
and testified that the only part of that letter which was true and correct is his signature thereon and that the job offer contained in the
body of the letter dated May 1, 1967, was not true and that there was
no job open at the time and he would not pay $35 per week and
the position would not be permanent. In other words, it appears from

Mr. Vaught's testimony today that the notary public, Mr. Wilson,
twisted the retraction of any offer of employment following the
prospective employer's wife's death to a job offer. Mr. Vaught, the
prospeCtive employer, further identified his signature on an affidavit
of support attached to the aforementioned job offer, and stated that
he was induced to sign it upon the assurance of the notary public,
Mr. Wilson, that it was all right for Mr. Vaught to sign it. Mr. Vaught
further stated that the net annual income stated in Item 4 (B of the
said affidavit of support) was not true and that the annual income
shown on the aforementioned application for certification also was
not true:
It clearly appears from Mr. Vaught's testimony herein that he
was induced to sign the aforementioned alien employment job offer
for certification and the attached offer dated May 1, 1967, and the

attached affidavit of support in blank by the notary public who
handled the preparation of the said documents and applicant's visa
application. Mr. Vaught further testified that he has only occasionally employed a domestic, about once every two weeks for several
hours to clean his home and do some ironing.
Mr. Vaught's testimony was confirmed by the applicant's testimony.
She frankly admitted that Mr. Vaught informed her that his wife was
very ill and he didn't have much work for her, and such Work that he
had would be only for about six months he thought. She further testified that she has never worked regularly and washes and sews for

her family, consisting of her husband and four children all of whom
are natives, citizens, and residents of Mexico, and that she occasionally
does this for relatives and acquaintances. Applicant further stated

that her husband on one occasion sought to emigrate to the United
States but his application was not granted.
Section 212(a) (14) of the Immigration and Nationality Act ex601

Interim Decision #1882
eludes from admission into the United States any alien seeking to
enter for the purpose of performing skilled. or unskilled labor unless
the Secretary of Labor has determined and certified that there are not

sufficient workers in the United States, able, willing, qualified, and
available at the time of application for a visa and admission to the
United. States and at the plans to which the alien is destined to perform
such skilled or unskilled labor, and has further certified that the employment of such alien will not adversely affect wages and working
conditions of workers of the United States similarly employed.. The
said section specifically applies to special immigrants defined in section 101(a) 27(A) other than the parents, spouses, or children of
United States citizens or of aliens lawfully admitted to the United
States for permanent residence.
It must be concluded on the basis of the evidence herein that the
labor certificate attached to applicant's visa is not a valid labor certificate in that there is no job for the applicant to fill in accordance with
the certification made by the Bureau of Employment Security, Department of Labor, on the baths of the job offer submitted by the aforementioned notary public apparently on behalf of the prospective employer. The said prospective employer has pointed out a number of
misrepresentations in the job offer which vitiated it and invalidated
it. In any event, there is no job within the terms of the labor certificate
presently available to this applicant. Her application for admission
must be denied in that it is found that the applicant is presently inadmissible to the United States under the provisions aforementioned of
section 212(a) (14) of the Immigration and Nationality Act.
The foregoing discussion shall constitute my Findings of Fact and
Conclusion of Law herein.
ORDER: It is ordered that the applicant be excluded and deported
from the United States.

602

